UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
DENNIS AND DOROTHY STALLWORTH CIVIL ACTION NO. 2:18-00440
Individually and on behalf of
SEDRICK STALLWORTH
VERSUS .]UDGE SUMMERHAYS
PACKAGING CORP. OF AMERICA, INC., MAGISTRATE JUDGE KAY
E’I` AL.

RULING ()N OBJECTIONS

Before the court is “Plaintiffs Motion to Remand” (Rec. 13) and “Defendant’s Motion to
Strike” (Rec. 16). 'I`he Magistrate Judge issued a Report and Recommendation1 Wherein she
recommended that the Motion to Remand be denied and that Defendants, James Machine Worl<s,
LLC, Timothy Wohlers, Floyd Lebleu and Raymond Lester, be dismissed Without prejudice The
Court issues this Ruling to address Plaintiffs’ objection that the Magistrate Judge erred by piercing
the pleadings and erred in recommending the dismissal of Packaging Corporation of Arnerica,

Inc.’s (“PCA”) employees Lebleu, Lester and Wohlers. (Rec. 22-i at 4~14).2

The Couit finds the Magistrate fudge appropriately exercised her discretion to pierce the
pleadings in this matter. When a plaintiff has Stated a claim but has misstated or omitted discrete
facts that Would determine the propriety ofjoinder, the district court may, in its discretion, pierce

the pleadings and conduct a summary inquiry3

 

1 Rec. #19.

1 The Court finds Piaintiffs' final objection (Rec. 22~1 at 14-17) is Without merit, and overrules it Without further
discussionl

3 Gui!iory v. PPG industries inc. 434 F.Bd 303 (Sth Cir. 2005).

1

 

At a minimum, the complaint omitted discrete facts pertaining to Wohlers’ presence ar the
time of the explosion and his knowledge of, as well as his responsibility for the welding work
The Defendant cannot rely on the lack of evidence alone but must negate every element of his
claim Defendant, Wohlers, submitted an affidavit which effectively negates his responsibility and
therefore his personal duty to the welders on the day of the explosion4 Wohlers had no knowledge
of the Welding being done on the day of the explosion, he had no involvement in the permitting
process, he was not present at the worksite at the time of the explosion, and thus he could nor
should have been aware of the risks involved Moreover, Wohlers had no reason to know of the
hazardous conditions created by the welding work performed over the tank There are no
allegations that Welding Was a regular occurrence or something that Wohlers should have
anticipated These facts are uncontradictedl The undersigned is satisfied that Defendant, Wohlers,

has met his burden of proof to preclude the possibility of recovery.

Defendant, Lester, submitted a Declaration5 Wherein he declared that the FCT was not
Within the scope of his responsibilities, and he had no personal duty or responsibility for
maintenance, repairs or safety of the FCT. Lester declares that he worked the night shift and made
no decisions with regard to the FCT, Lester’s duties as Superintendent of the Yard did not include
issuing or causing to issue hot work permits, nor did it include the decision to drain and clean the
FCT. Signiticantly, the FCT which exploded was not under the scope of Lester’s duties and/or
responsibilities, and he had no knowledge that Elite Welders or its employees Were performing
work, or that that Work Was at or near the FCT. These facts are uncontradicted The uncontradicted

Declaration effectively negates Lester’s responsibility and therefore his personal duty to the

 

“ Detendants' exhibit C, Rec. 15-3.
5 Defendants' exhibit A, Rec. 15~1.

 

welders on the day of the explosion The undersigned is satisfied that Defendant, Lester, has met

his burden of proof to preclude the possibility of recovery.

Defendant, LeBleu, submitted a Declaration6 wherein he declared that he oversaw and
managed capital projectsl The FCT was not within the scope of his general administrative
responsibilities LeBleu’s duties or responsibilities did not include issuing a purchase order for
welding 'l`he order for welding was a maintenance job, and LeBleu Was not involved in
maintenance, only capital projectsl Draining and/or cleaning the FCT was not within LeBleu’s job
responsibilities As a Project Engineer, LeBleu’s job did not include issuing or causing to issue a

work permit, and he had no knowledge that welding was being performed near the FCT.

Lebleu further declared that he was never delegated the job responsibility to determine
whether to drain and clean the FCT in advance of the hot Work being performed on the day of the
explosion ln addition, Lebleu declared that he had no knowledge of hot work being performed at
or near the FCT on the day of the explosion These facts are uncontradictedl The undersigned is
satisfied that Defendant, Lebleu, has met his burden of proof to preclude the possibility of

recovery.
CONCLUSION

Accordingly, for these additional reasons as well as those stated by the Magistrate Judge,
the Report and Recommendation will be adopted, the Motion to Remand will be denied, and
Defendants, James Machine Works, LLC, Timothy Wohlers, Floyd Lebleu, and Ray Lester will
be dismissed without prejudice ln addition, the motion to strike will be granted for the reasons

stated in the Report and Recommendation

 

5 Defendants' exhibit B, Rec. 15-2.

 

rI`HUS DONE AND SIGNED in Lafayette, Louisiana on this | bhday of December,

20l8.

  
  

  
  

l

ROBERT R. SUMMERHAYS
UNITED S'I`ATES DISTRICT JUDGE

 

 

